                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRYAN L. J., 1                                    )
                                                  )
                     Plaintiff,                   )
                                                  )
vs.                                               )   Civil No. 18-cv-2020-DGW 2
                                                  )
COMMISSIONER OF SOCIAL                            )
SECURITY,                                         )
                                                  )
                     Defendant.                   )

                             MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), plaintiff seeks judicial review of the

final agency decision denying his application for Disability Insurance Benefits (DIB)

and Supplemental Security Income (SSI) benefits pursuant to 42 U.S.C. § 423.

                                    Procedural History

       Plaintiff applied for DIB and SSI in December 2014, alleging a disability

onset date of May 24, 2013. After holding an evidentiary hearing, an ALJ denied

the application on March 22, 2018. (Tr. 20-32). The Appeals Council denied

plaintiff’s request for review, rendering the ALJ’s decision the final agency decision.

(Tr. 1). Plaintiff exhausted administrative remedies and filed a timely complaint

with this Court.

                                  Issue Raised by Plaintiff

1
 Plaintiff’s full name will not be used in this Memorandum and Order due to privacy concerns.
See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Docs. 14, 20.


                                              1
       Plaintiff raises the following points:

               1.      The ALJ erred in finding that plaintiff’s impairments did not
                       meet the requirements of Listings 1.02, 1.03, and 1.04.

               2.      The RFC assessment was not based on substantial evidence
                       because it was based on the ALJ’s lay interpretation of the
                       medical evidence and the evaluation of plaintiff’s subjective
                       allegation was flawed.

                                Applicable Legal Standards

       To qualify for DIB or SSI, a claimant must be disabled within the meaning of

the applicable statutes. 3 Under the Social Security Act, a person is disabled if she

has an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a).

       To determine whether a plaintiff is disabled, the ALJ considers the following

five questions in order: (1) Is the plaintiff presently unemployed? (2) Does the

plaintiff have a severe impairment? (3) Does the impairment meet or medically

equal one of a list of specific impairments enumerated in the regulations? (4) Is the

plaintiff unable to perform her former occupation? and (5) Is the plaintiff unable to

perform any other work? 20 C.F.R. § 404.1520.

       An affirmative answer at either step 3 or step 5 leads to a finding that the

plaintiff is disabled. A negative answer at any step, other than at step 3, precludes

3
  The statutes and regulations pertaining to DIB are found at 42 U.S.C. § 423, et seq., and 20 C.F.R.
pt. 404. The statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382 and 1382c,
et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the DIB and SSI statutes and regulations
are identical. Furthermore, 20 C.F.R. § 416.925 detailing medical considerations relevant to an
SSI claim, relies on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations. Most citations herein are to
the DIB regulations out of convenience.

                                                 2
a finding of disability. The plaintiff bears the burden of proof at steps 1–4. Once

the plaintiff shows an inability to perform past work, the burden then shifts to the

Commissioner to show the plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Zurawski v. Halter, 245 F.3d 881,

886 (7th Cir. 2001).

      This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).    This Court uses the Supreme Court’s definition of substantial

evidence, i.e., “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 2019 WL 1428885, at *3

(S. Ct. Apr. 1, 2019) (internal citations omitted).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However,

while judicial review is deferential, it is not abject; this Court does not act as a

rubber stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921

                                          3
(7th Cir. 2010), and cases cited therein.

                                     The Decision of the ALJ

          The ALJ followed the five-step analytical framework described above. He

determined that plaintiff had not worked at the level of substantial gainful activity

since the alleged onset date.             He was insured for DIB through September 30,

2015. 4 The ALJ found that plaintiff had severe impairments of degenerative disc

disease with ankylosis, diabetes with neuropathy, osteoarthritis status-post left hip

replacement and revision, sleep apnea, and obesity. The ALJ concluded that these

impairments did not meet or equal a listed impairment.

          The ALJ found that plaintiff had the residual functional capacity (RFC) to do

work at the sedentary exertional level, with nonexertional physical limitations

consisting of (1) only occasional climbing of ramps and stairs; (2) no climbing of

ladders, ropes, or scaffolds; (3) occasional balancing, stooping, kneeling,

crouching, and crawling; and (4) avoiding concentrated exposure to unprotected

heights and vibration. He must also have the option to use a cane for ambulating.

          The ALJ found that plaintiff could not do his past relevant work as a cleaner

or security guard. Based on the testimony of a vocational expert, the ALJ found

that plaintiff was not disabled because he was able to do other jobs that exist in

significant numbers in the national economy.

                                    The Evidentiary Record

          The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record


4
    The date last insured is relevant only to the claim for DIB.
                                                    4
is directed to the points raised by plaintiff.

      1.     Agency Forms

      Plaintiff was born in 1969 and was 49 years old on the date of the ALJ’s

decision. (Tr. 332). A prior application was denied in May 2013. (Tr. 127). He

was 6’1” tall and weighed 339 pounds. He stopped working in January 2012.

(Tr. 336-337).

      2.     Evidentiary Hearing

      Plaintiff was represented by an attorney at the hearing in November 2017.

(Tr. 40).

      Plaintiff lived with his wife and two grandchildren. He used a cane to walk

all the time. (Tr. 44-45).

      Plaintiff testified that he could not work because of his back and left leg. He

had a hip replacement and a revision. He could not see the surgeon after the

revision because he did not have the money. (Tr. 50-52). He had neuropathy in

his feet and hands. (Tr. 57). His back was hurt in an on-the-job accident in 2009.

He was hit by a forklift. (Tr. 56).

      His wife did all the housework and cooking and took care of the

grandchildren. (Tr. 55).

      A vocational expert (VE) also testified. The ALJ asked him a hypothetical

question which corresponded to the RFC assessment. The VE testified that this

person could not do plaintiff’s past work, but he could do other jobs that exist in

substantial numbers in the national economy. He would be unemployable if he

were to miss work more than one or two days per month. (Tr. 68-71).

                                           5
      3.     Relevant Medical Records

      Plaintiff received primary care at Rural Health, Inc. He was usually seen by

Physician’s Assistant Jeffrey Sherrill. In April 2014, he was seen for a routine visit

and reevaluation of his chronic illnesses: diabetes, high blood pressure, high

cholesterol, obesity, osteoarthritis, and chronic back pain.      He had a left hip

replacement in 1995 and his left hip had begun hurting again. He took Norco and

Flexeril for his back pain. (Tr. 604). In July 2014, an x-ray of the left hip showed

arthroplasty hardware which appeared well seated with normal alignment. There

were cystic changes in the greater trochanter of the femur. The impression was no

acute abnormality of the left hip. (Tr. 607).

      He was ambulating normally in August and November 2014, and in January

2015. (Tr. 590, 596, 599).

      Plaintiff complained that his back pain was not getting any better in April

2015. Ambulation was limited. (Tr. 640-642). He was still having hip pain in

June 2015 and was scheduled to see an orthopedist in August. (Tr. 648).            In

July he complained of a chronic feeling of pins and needles in his feet. He had a

history of poorly controlled diabetes.     A monofilament test showed abnormal

sensation.   He was prescribed gabapentin for diabetic neuropathy.                (Tr.

652-655).

      Dr. Adrian Feinerman performed a consultative exam in August 2015.

Plaintiff walked with a cane but was able to walk fifty feet without it. He was unable

to get on the exam table, so the exam was done in a chair. He was unable to

tandem walk, stand on his toes or heels, squat, or arise from a chair.            Dr.

                                          6
Feinerman was unable to evaluate his hips because he was sitting. Straight leg

raising was negative. Plaintiff would not flex or extend his lumber spine, so the

range of motion could not be measured. (Tr. 624-633).

       PA Sherrill did a pre-op physical on November 4, 2015. Plaintiff had an

irregular gait and malalignment and limited range of motion on musculoskeletal

exam. (Tr. 674).

       Dr. Roland Barr performed the revision surgery on November 30, 2015. His

operative report states that there was “radiographic evidence of advanced

polyethylene wear and progressive osteolysis around the acetabular component as

well as the greater trochanter.” The diagnosis was “failed left total hip arthroplasty

with advanced polyethylene wear and progressive osteolysis.” 5                     Surgery was

indicated “to relieve pain and arrest the progression of osteolytic bone loss . . . and

reduce the risk of associated complications such as total arthritic fracture or major

implant loosening.” (Tr. 778). Plaintiff made “excellent progress with physical

therapy” and was discharged the next day. (Tr. 765).

       PA Sherrill saw plaintiff for medication refills in February 2016. Plaintiff’s

gait was “irregular” and there was “malalignment and limited ROM” on

musculoskeletal exam.           Norco was prescribed.         (Tr. 897-899).       The findings

were the same in April 2016. (Tr. 892). PA Sherrill prescribed an adjustable

locking offset cane. (Tr. 823). In September 2016, plaintiff wanted to discuss

getting an order for a bigger cane.            (Tr. 874).      Plaintiff saw PA Sherrill for

5
 Following a joint replacement, “occasionally, ‘wear debris’ from the breakdown of materials in the
hip or knee implant can accumulate in the surrounding tissues. This causes local inflammation that
destroys the bone and loosens the prosthesis, a condition called osteolysis.” https://www.hss.edu/
condition-list_osteolysis.asp, visited on July 23, 2019.
                                                7
medication refills in November 2016.         Her reported that his pain medication

controlled his symptoms well without adverse reaction. On exam, ambulation was

limited, and he used a cane. He continued to have “malalignment and limited

ROM” on musculoskeletal exam. (Tr. 869-870).

      Plaintiff was hospitalized for a transient ischemic attack involving the right

internal carotid artery in December 2016. (Tr. 794-798).

      PA Sherrill saw plaintiff for medication refills about once a month in 2017.

(Tr. 832-862). In July, plaintiff reported that his medication “is continuing to help

with quality of life and completion of ADLs without significant discomfort.” (Tr.

844). In August, plaintiff had been in a rear-end car accident and was having

increased back and hip pain. PA Sherrill ordered an MRI. PA Sherrill continued

to note limited ambulation, use of a cane, and “malalignment and limited ROM” on

musculoskeletal exam.     The last visit was in November 2017.

      An MRI of the lumbar spine done in September 2017 showed multilevel facet

joint ankylosis with auto-fusion at L4-5 and bilateral SI joint ankylosis; multilevel

foraminal stenosis with right L3 and both L5 nerve roots contacting the disc

bulges/osteophytes    near   the   foramen      which   “could   be    sources    for

pain/radiculopathy.” (Tr. 903-905).

      5.     State agency reviewers’ opinions

      State agency consultants assessed plaintiff’s physical RFC based on a review

of the record in October 2015 and March 2016. They concluded that plaintiff was

able to do work at the light exertional level with limitations.       (Tr. 153-155,

187-189). The ALJ gave these opinions “little weight.” (Tr. 29). The first review

                                         8
took place before the November 2015 revision of the hip replacement. There is no

indication that the second reviewer had access to the records of the revision

surgery. Both reviews pre-dated the 2017 MRI.

                                      Analysis

      Plaintiff first argues that the ALJ’s analysis of whether he met a Listing was

erroneous.      He argues that his left hip impairment meets the requirements of

Listings 1.02 and 1.03, and that his lumbar impairment meets the requirements of

Listing 1.04.

      A finding that a claimant’s condition meets or equals a listed impairment is a

finding that the claimant is presumptively disabled. The Listings are found at 20

C.F.R. Pt. 404, Subpt. P, App. 1. In order to be found presumptively disabled, the

claimant must meet all of the criteria in the listing; an impairment “cannot meet the

criteria of a listing based only on a diagnosis.” 20 C.F.R. §404.1525(d). The

claimant bears the burden of proving that he meets or equals a listed impairment.

Filus v. Astrue, 694 F.3d 863, 868 (7th Cir. 2012); Maggard v. Apfel, 167 F.3d

376, 380 (7th Cir. 1999).

      The 1.00 series of the Listings covers musculoskeletal system disorders. As

is relevant here, Listing 1.02 requires:

      Major dysfunction of a joint(s) (due to any cause): Characterized by gross
      anatomical deformity (e.g., subluxation, contracture, bony or fibrous
      ankylosis, instability) and chronic joint pain and stiffness with signs of
      limitation of motion or other abnormal motion of the affected joint(s), and
      findings on appropriate medically acceptable imaging of joint space
      narrowing, bony destruction, or ankylosis of the affected joint(s). With:

      A. Involvement of one major peripheral weight-bearing joint (i.e., hip, knee,
      or ankle), resulting in inability to ambulate effectively, as defined in 1.00B2b;
      ....
                                            9
      Listing 1.03 requires “Reconstructive surgery or surgical arthrodesis of a

major weight-bearing joint, with inability to ambulate effectively, as defined in

1.00B2b, and return to effective ambulation did not occur, or is not expected to

occur, within 12 months of onset.”

      The relevant requirements of Listing 1.04 are:

      Disorders of the spine . . . resulting in compromise of a nerve root (including
      the cauda equina) or the spinal cord.

      With

      A. Evidence of nerve root compression characterized by neuro-anatomic
      distribution of pain, limitation of motion of the spine, motor loss (atrophy
      with associated muscle weakness or muscle weakness) accompanied by
      sensory or reflex loss and, if there is involvement of the lower back, positive
      straight-leg raising test (sitting and supine);

      or

      B. Spinal arachnoiditis, confirmed by an operative note or pathology report
      of tissue biopsy, or by appropriate medically acceptable imaging, manifested
      by severe burning or painful dysesthesia, resulting in the need for changes in
      position or posture more than once every 2 hours;

      or

      C. Lumbar spinal stenosis resulting in pseudoclaudication, established by
      findings on appropriate medically acceptable imaging, manifested by chronic
      nonradicular pain and weakness, and resulting in inability to ambulate
      effectively, as defined in 1.00B2b.

      The ALJ said that plaintiff did not meet the requirements of Listing 1.02

because the record “is devoid of any imaging showing any significant joint

problems, and the evidence shows mostly normal/mild examination findings

post-surgery….” (Tr. 25). Plaintiff argues that the ALJ ignored the statement in

the operative note that there was “radiographic evidence of advanced polyethylene

                                         10
wear and progressive osteolysis around the acetabular component as well as the

greater trochanter.”

      The ALJ of course acknowledged that plaintiff had a revision of his failed left

hip replacement, but he did not note the reference in the operative note to the

“radiographic evidence.” (Tr. 29). The x-ray report itself is not in the record, but

as the ALJ remarked at the hearing, the record does not contain any office notes

from the surgeon, only the hospital records. (Tr. 52).

      Defendant makes the curious argument that the ALJ was correct not to have

considered the surgeon’s reference to the x-rays because to do so would have been

to impermissively “play doctor.” It is true that an ALJ may not determine for

himself the significance of medical studies such as MRI or x-rays. McHenry v.

Berryhill, 911 F.3d 866, 871 (7th Cir. 2018); Israel v. Colvin, 840 F.3d 432, 439

(7th Cir. 2016). But that does not mean that the ALJ may simply ignore medical

evidence. Rather, he is required to seek a medical opinion on the meaning of the

studies.   Ibid. In addition, the record did not, as the ALJ said, show “mostly

normal/mild examination findings post-surgery.”      On the contrary, PA Sherrill

consistently noted limited ambulation, use of a cane, and “malalignment and

limited ROM.”

      Defendant also argues that plaintiff cannot meet the additional requirement

of inability to ambulate effectively. This argument fails. First, that is not a basis

upon which the ALJ relied. The ALJ said nothing about inability to ambulate

effectively. The ALJ’s decision cannot be upheld based upon the Commissioner’s

after-the-fact rationalization. Hughes v. Astrue, 705 F.3d 276, 279(7th Cir. 2013)

                                         11
(“Characteristically, and sanctionably, the government's brief violates the Chenery

doctrine…..”); McClesky v. Astrue, 606 F.3d 351, 354 (7th Cir. 2010) (It is

“improper for an agency's lawyer to defend its decision on a ground that the agency

had not relied on in its decision....”). Secondly, the argument is legally incorrect.

       This is the agency’s explanation of the meaning of inability to ambulate

effectively:

       (1) Definition. Inability to ambulate effectively means an extreme limitation of
       the ability to walk; i.e., an impairment(s) that interferes very seriously with
       the individual's ability to independently initiate, sustain, or complete
       activities. Ineffective ambulation is defined generally as having insufficient
       lower extremity functioning (see 1.00J) to permit independent ambulation
       without the use of a hand-held assistive device(s) that limits the functioning
       of both upper extremities. (Listing 1.05C is an exception to this general
       definition because the individual has the use of only one upper extremity due
       to amputation of a hand.)

       (2) To ambulate effectively, individuals must be capable of sustaining a
       reasonable walking pace over a sufficient distance to be able to carry out
       activities of daily living. They must have the ability to travel without
       companion assistance to and from a place of employment or school.
       Therefore, examples of ineffective ambulation include, but are not limited to,
       the inability to walk without the use of a walker, two crutches or two canes,
       the inability to walk a block at a reasonable pace on rough or uneven
       surfaces, the inability to use standard public transportation, the inability to
       carry out routine ambulatory activities, such as shopping and banking, and
       the inability to climb a few steps at a reasonable pace with the use of a single
       hand rail. The ability to walk independently about one's home without the
       use of assistive devices does not, in and of itself, constitute effective
       ambulation.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 1.00B.2.b.

       The Commissioner assumes that inability to ambulate effectively has only the

meaning ascribed to it in the first paragraph of the above section, i.e., inability to

ambulate without using an assistive device or devices that involve both arms. The

Seventh Circuit has rejected this view, holding that an ALJ erred in finding that a

                                          12
claimant did not demonstrate ineffective ambulation where she used only one cane.

The Court pointed out that the second paragraph of the above section provides “a

nonexhaustive list of examples of ineffective ambulation, such as the inability to

walk without the use of a walker or two crutches or two canes; the inability to walk

a block at a reasonable pace on rough or uneven surfaces; the inability to carry out

routine ambulatory activities, like shopping and banking; and the inability to climb

a few steps at a reasonable pace with the use of a single handrail.” Moss v. Astrue,

555 F.3d 556, 562 (7th Cir. 2009). In other words, if needing a walker or two

canes is dispositive, why provide the other examples of ineffective ambulation?

      The ALJ did not mention Listing 1.03 at all. Defendant again relies on his

incorrect understanding of the meaning of inability to ambulate effectively. The

Court observes that Listing 1.03 requires reconstructive surgery or surgical

arthrodesis, and both parties tacitly assume that plaintiff’s 2015 surgery qualifies.

That is a medical question which this Court is not qualified to answer.

      Lastly, in considering Listing 1.04, the ALJ said that imaging studies did not

show evidence of nerve root compression, spinal arachnoiditis, or stenosis

resulting in pseudo-claudication. (Tr. 25). Plaintiff points to the 2017 MRI. The

ALJ noted that the MRI showed foraminal stenosis and contact between nerve roots

and disc bulges/osteophytes (Tr. 29) but he made no reference to the MRI in his

discussion of the Listing. Again, expert medical opinion is needed to determine the

significance of the MRI findings in this context. Defendant’s argument about the

sufficiency of the ALJ’s consideration of Listing 1.04 is rejected insofar as it relies

on the meaning of inability to ambulate effectively.

                                          13
       In sum, the Court agrees that the ALJ’s discussion of the Listings was

impermissibly perfunctory. Minnick v. Colvin, 775 F.3d 929, 936 (7th Cir. 2015).

      Because of the ALJ’s errors, this case must be remanded. It is unnecessary

to consider the rest of plaintiff’ s arguments. The Court wishes to stress that this

Memorandum and Order should not be construed as an indication that the Court

believes that plaintiff was disabled during the relevant period or that he should be

awarded benefits. On the contrary, the Court has not formed any opinions in that

regard and leaves those issues to be determined by the Commissioner after further

proceedings.

                                    Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner

for rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. §405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATE:       July 30, 2019.




                                       DONALD G. WILKERSON
                                       U.S. MAGISTRATE JUDGE




                                         14
